408 S.W.2d 232 (1966)
Walter Edmond BRILL, III, Appellant,
v.
The STATE of Texas, Appellee.
No. 40002
Court of Criminal Appeals of Texas.
November 23, 1966.
No appearance for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
WOODLEY, Judge.
The offense is felony theft; the punishment, 4 years.
*233 The appellate record transmitted to this Court reflects that prior to its being filed in this Court the trial judge granted appellant's motion and allowed him to withdraw his notice of appeal.
Under the provisions of Art. 44.11 C.C.P., further proceedings in the trial court are not suspended until the appellate record is filed in the Court of Criminal Appeals.
As to further proceedings under Art. 40.09 C.C.P., after the appellate record has been filed in this Court, see Rangel v. State, 408 S.W.2d 231.
The trial court was not without authority to allow appellant to withdraw his notice of appeal.
Notice of appeal having been withdrawn, the clerk was not required to transmit the record on appeal to this Court.
The appeal is dismissed as of October 28, 1966, the date of the trial court's order.